Citation Nr: 0010214	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for bilateral hammer 
toes of the fifth digits, post operative.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1988 to July 1993, 
with prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In a September 1999 statement, the veteran canceled an 
earlier request for a personal hearing.  


FINDINGS OF FACT

1.  The status post operative bilateral hammer toes of the 
fifth digits is productive of hammer toe of a single toe on 
each foot, which warrants a noncompensable rating; without 
objective evidence of pain on motion and functional loss of 
the fifth digits of either foot.  

2.  A separate rating is not warranted for residual scarring 
callosities of the bilateral fifth toes.  


CONCLUSION OF LAW

A compensable evaluation for bilateral hammer toes of the 
fifth digits, post operative, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for an increased 
evaluation is new, well grounded and adequately developed.  
The veteran's assertion that his disability has worsened is 
sufficient to state a plausible, well-grounded claim.  See 
Arms v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The words "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Most recently, 
the Court has held that at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's toe disability on appeal has been rated by the 
RO under Diagnostic Code 5282 which is the diagnostic code 
for evaluating hammer toes.  A hammer toe of a single toe 
warrants a noncompensable rating.  Hammer toes of all toes of 
a unilateral foot without claw foot warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (1999).

Other foot injuries are evaluated as 30 percent disabling 
where severe, 20 percent disabling where moderately severe, 
and 10 percent disabling where moderate. Injuries resulting 
in actual loss of the use of the foot are rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

It is also necessary to determine whether consideration must 
be given to functional loss due to pain under 38 C.F.R. 
§ 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board must consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In this regard, in an opinion by the VA Acting General 
Counsel, it was noted that Diagnostic Code 5284 is a more 
general diagnostic code under which a variety of foot 
injuries may be rated, and that the nature of the particular 
injury determines whether limitation of motion is involved.  
If limitation of motion is involved, 38 C.F.R. §§ 4.40 and 
4.45 should be applied.  With respect to fractures of the 
foot, the Acting General Counsel stated that some of these 
injuries may affect range of motion, particularly with 
respect to joints of the foot that are important to the 
biomechanics of the foot.  It was noted further, that other 
injuries may not affect the range of motion, however, and 
that the nature of the particular injury determines whether 
limitation of motion is involved under Diagnostic Code 5284.  
VAOPGCPREC 9-98.

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected bilateral hammer toe disability.  


Factual Background

Service medical records show that the veteran developed 
plantar warts, corns and painful bunions in service, and the 
he had resection of the right small toe to remove corns.  The 
veteran developed left foot fifth toe corns in service, for 
which he also had surgery prior to service separation.  The 
May 1993 operation report is of record, and it shows that the 
veteran underwent resection arthroplasty with 
hemiphalangectomy, right foot, middle phalangectomy left 
foot.  The post operative diagnosis was hammer toes, 
bilateral fifth toes.  

In September 1993, the veteran underwent VA examination.  
Musculoskeletal examination showed that there was a surgical 
scar on the lateral aspects of both little toes.  The 
examiner noted that the movement of the toes was slightly 
painful but the movement of the ankles and feet were complete 
in various directions.  X-rays of the ankles and feet showed 
no evidence of old or active disease of significance, and 
that the veteran had had previous surgery on the fifth toe 
bilaterally.  

In a March 1994 rating decision, service connection was 
granted for right foot fifth toe post-operative, and a zero 
percent rating was assigned under diagnostic code 7805 for 
other scars.  Likewise, service connection was granted for 
left foot fifth toe post-operative, and a zero percent rating 
was assigned under diagnostic code 7805 for other scars.  
Service connection was established based upon service medical 
records and the September 1993 VA examination.  At the time 
of the March 1994 rating decision, the RO also granted 
service connection for bilateral pes planus, and assigned a 
zero, or noncompensable rating.  

At May 1995 VA examination for the feet, the veteran reported 
having pain over the fifth digits at the metatarsophalangeal 
joint and the metacarpointerphalangeal joints bilaterally.  
Other complaints were that he had plantar warts that caused 
discomfort at the bottom of his feet and interfered with his 
ability to stand and to walk; and that he had swelling of the 
feet and vein engorgement occasionally.  

Objective findings revealed that the veteran was able to 
ambulate, although he did it cautiously without difficulty.  
The examiner noted that the veteran could toe and heel walk 
well and that he could walk on the lateral aspects of his 
feet well, but that the veteran complained of pain in and 
around the arches for which he used an arch support for mild 
weight bearing pes planus bilaterally.  The examiner noted 
that there was a callus behind the second digit of the right 
foot, which was at the metatarsophalangeal junction, and that 
there was another callus more proximal and behind the fifth 
digit and then a third callus over the heel of the right 
foot.  On the left side, the examiner could identify only one 
callus, which was located behind the fifth digit, well away 
from the phalanges by about 1.5 centimeters.  

On palpation of the toes, the veteran complained of pain over 
the metatarsal to mid phalangeal joints of the fifth digits 
bilaterally.  The other four toes on each foot were 
unremarkable and the alignment was good.  The examiner noted 
that the alignment on the fifth digit was also good, and that 
there was no evidence of significant hammertoe or callus 
formation on the dorsal surface at that time, although the 
veteran stated that the dorsal surface would build up with a 
corn and that it had to be shaved down.  The veteran also 
indicated that he had sprained his ankles on numerous 
occasions.  Dorsiflexion of the right and left feet was 
15 degrees bilaterally.  Plantar flexion on the right was 21 
degrees and on the left, 20 degrees.  There is no swelling of 
the ankle and no swelling of the feet and there was no venous 
engorgement seen.  The skin was clean and clear and 
unremarkable.  The peripheral pulses were 2/4 bilaterally, 
although the skin was cool.  Muscle strength was 5/5 in both 
dorsiflexion and plantar flexion.  There were no tendon 
abnormalities discernable and the feet were otherwise in good 
condition.  

The assessment was:  1.  Bilateral fifth digit hammertoe 
repairs on May 21, 1993; and 2. Callus formation X on the 
plantar surface of the right foot and one on the plantar 
surface of the left foot as described above.  Bilateral x-
rays of the feet were taken and comparison made with the x-
rays in September 1993.  In part, it was noted that the post-
surgical changes in the fifth toes bilaterally appeared 
unchanged as compared to September 1993.  

In a February 1996 rating decision, the veteran's other foot 
disability, of bilateral pes planus, was increased to 10 
percent disabling; but the disability regarding hammer toes 
on this appeal remained noncompensable.  The RO reclassified 
the disorders to reflect hammer toe, left fifth toe, post-
operative; and hammer toe, right fifth toe, post-operative.  
The rating code was also changed from the code for scars to 
Diagnostic Code 5282 for hammer toe.  The veteran was 
notified of the same in March 1996.  

In April 1997, the veteran underwent VA examination.  
Regarding bilateral hammer toes of the fifth digits of both 
feet, the veteran's history of surgery was noted.  After the 
surgery he had good result and calluses which were forming on 
the toes had resolved.  The veteran reported that gradually 
over the last few years, he had had a recurrence of calluses 
near the distal interphalangeal joint and the fifth digit of 
both toes.  The examiner noted that part of the abnormality 
was attributed to his pes planus.  It was noted that the 
veteran had to reshave off the calluses periodically in order 
to decrease the pain within his shoe.  

Examination of the feet revealed calluses near the distal 
interphalangeal joints of the fifth toe bilaterally.  There 
were also calluses on the medial aspect of the great toes of 
the right foot, but not the left.  The hallux valgus angle 
resulted in a bunion on the right foot involving the great 
toe at the metatarsophalangeal joint, and the angle measured 
20 degrees.  That compared with 14 degrees on the left side 
which did not have a bunion and did not have a callus on the 
medial aspect of the left great toe.  There was also plantar 
calluses proximal to the fifth digit of the left foot which 
was about 2.5 centimeters in diameter, and proximal to the 
second digit of the right foot on plantar surface.  It was 
about 2 centimeters in diameter.  The examiner noted that, 
thus, there were five calluses present as mentioned over the 
distal interphalangeal joints laterally of the fifth digits 
of the right foot medially, and on the plantar surface 
proximal to the fifth digit of the left foot and proximal to 
the second digit of the right foot.  The examiner indicated 
that those were symptomatic.  The assessment was calluses on 
the feet as mentioned, and status post correction of fifth 
digit hammer toes bilaterally.  

In an August 1997 rating decision, the veteran's service-
connected bilateral pes planus disability, was increased from 
10 to 20 percent disabling; but the hammer toe disabilities 
remained noncompensable.  The veteran was notified of the 
same in September 1997.  In April 1998, he submitted a notice 
of disagreement with the issues of hammer toes only, and 
subsequently perfected this appeal. 

In March 1999, the veteran underwent another VA examination 
for the feet.  The examiner noted that the veteran's claims 
file had been reviewed.  The veteran presented regarding his 
bilateral foot pain.  By history, it was noted that the 
veteran was status post a hammer toe release which occurred 
on the bilateral little toes in 1984 and 1985.  He did well 
inter and postoperatively and generally had no further 
complaints of bilateral little toes with the exception of 
callus formation over the scars which required frequent 
shaving.  The examiner noted that the veteran, however, also 
complained of other foot pains including plantar warts and 
bilateral bunions, right greater than left; and that the 
veteran had been found to have flat feet.  The examiner noted 
that the veteran continued to complain of daily pain of the 
bilateral feet especially after walking for prolonged periods 
of time or standing for prolonged periods of time.  

Physical examination revealed an antalgic gait largely due to 
a right thigh problem.  However, the veteran stated that he 
did experience bilateral foot pain, as well, according to the 
examiner.  Inspection of the feet revealed scarring with 
callus formation on the bilateral little toes.  The midfoot 
architecture was abnormal with moderate degree of deformation 
with loading, only partial reformation unloading.  There was 
a plantar wart noted on the left under the fifth 
metatarsophalangeal, on the right on the second 
metatarsophalangeal, as well as the heel.  Those areas were 
tender.  Inspection of the feet further revealed hallux 
valgus on the right at approximately 12 degrees, on the left 
10 degrees, with decreased range of motion at the first 
metatarsophalangeal bilaterally, 15 degrees flexion, 0 
degrees extension.  The examiner noted that the veteran 
experienced pain with flexion of these joints and also pain 
when walking on his toes.  In fact, he had extreme difficulty 
walking on his toes due to pain in the bilateral great toe.  

The impression was:

[B]ilateral foot pain with bilateral hallux valgus, 
bilateral pes planus, bilateral plantar warts.  Number 2 
is status post hammertoe correction of the bilateral 
fifth toes complicated by scar callosities.  

In the discussion section, the examiner stated that the 
veteran had mild to moderate functional limitation due to his 
bilateral foot pain; and that further diagnostics to include 
bilateral foot x-rays were to be done.  Those x-rays of 
bilateral foot, showed evidence of surgery, right fifth toe; 
right metatarsus varus with mild hallux valgus deformity; 
right large trigonum with associated degenerative changes 
which could be causing posterior impingement syndrome; left 
mild metatarsus prima varus with minimal hallux deformity; 
left mild pes planus; and left small trigonum seen posterior 
to talus.  

In a March 2000 statement, the representative argued that a 
rating reflective of the veteran's functional loss due to 
pain was in order, and that a separate rating for the post-
operative scar callosities might be indicated as well.  



Analysis

Initially, the Board notes that it has considered whether 
another rating code is "more appropriate" than the one used 
by the RO; such as the rating for other foot injuries under 
Diagnostic Code 5284.  See Butts, 5 Vet. App. at 538; 
Pernorio, 2 Vet. App. at 629; and Tedeschi, 7 Vet. App. at 
414; VAOPGCPREC 9-98.  The Board finds that the Rating 
Schedule provides a rating specifically for hammer toe 
conditions, and that the use of an alternative rating 
criteria for "other injuries" to the foot is not necessary.

Secondly, consideration has been given to the fact that the 
veteran has bilateral fifth toe scar callosities.  In the 
most recent VA examination of May 1999, inspection of the 
feet revealed scarring with callus formation on the bilateral 
little toes.  In that regard, the veteran's hammertoe 
disabilities were originally classified as scar disabilities, 
and the classification was changed in February 1996 to 
reflect the diagnostic criteria for hammertoes.  While the 
diagnostic criteria for hammertoes does not take into account 
scarring, the veteran is currently being compensated at a 20 
percent level for pes planus, under Diagnostic Code 5276.  
That diagnostic code takes into account characteristic 
callosities for flat feet.  Although the veteran has reported 
having general bilateral foot pain, and other foot related 
problems, there is no evidence that the objectively 
identified bilateral toe scar callosities constitute scars 
that are poorly nourished with repeated ulceration, painful 
on objective demonstration, or that they cause any functional 
limitation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803- 
7805 (1999).  The Board determines, therefore, that the 
criteria for an additional rating for the residual scarring 
of the bilateral fifth toes is not warranted.  See Esteban v. 
Brown, supra (unless otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately); 38 C.F.R. 
§ 4.14 (1999).

Thirdly, consideration has also been given to the fact that 
the veteran has pain and tenderness of his bilateral feet.  
However, the bilateral foot pain has been associated, for the 
most part, with his pes planus disability; and compensation 
for the bilateral foot pain has been taken into account with 
the 20 percent rating for severe flat foot with pain on 
manipulation, swelling, and characteristic callosities, among 
other criteria under Diagnostic Code 5276.  The evidence of 
record does not show that there is separate and distinct pain 
of the bilateral fifth digits from the bilateral foot pain.  
Thus, an increased rating based upon pain and functional 
impairment of the fifth digits is not warranted in this 
instance.  See DeLuca, supra; Esteban, supra; 38 C.F.R. 
§§ 4.40, 4.45; VAOPGCPREC 9-98.

Lastly, regarding the increased rating on appeal, the Board 
determines that a compensable evaluation for the veteran's 
hammertoe disabilities is not warranted.  At the May 1995 VA 
examination, the veteran complained of pain over the 
metatarsal to mid phalangeal joints of the fifth digits 
bilaterally.  However, the four toes on each foot were 
unremarkable, the alignment was good, and there was no 
evidence of significant hammertoe or callus formation on the 
dorsal surface at that time.  In April 1997, calluses were 
noted near the fifth digits, and that abnormality was 
attributable to the veteran's pes planus.  At the most recent 
VA examination in May 1999, the veteran had no complaints of 
the bilateral little toes, just that there was continued 
callous formation.  A plantar wart was noted on the left 
under the metatarsophalangeal joint near the left fifth 
digit, and it was noted that the veteran had pain walking on 
his toes due to the great toes.  

This summation is being stated to show that none of the 
evidence of record shows that the veteran has hammertoes of a 
unilateral foot without claw foot, to warrant a 10 percent 
rating.  Nor has the veteran alleged that all of his toes are 
affected by the post-surgical condition.  Rather, the 
evidence shows little hammertoe, if any, disability, and many 
notations regarding calluses; again, for which the veteran is 
being compensated under another disability.  As the 
regulations provide for a noncompensable evaluation where 
single toes are involved for hammertoe disability, and only 
provide for a 10 percent evaluation where all of the toes are 
involved (unilaterally), the Board finds that a 
noncompensable evaluation is appropriate in this instance.  
See 38 C.F.R. § 4.71, Diagnostic Code 5282.  The benefit of 
the doubt is not for application, as the veteran's current 
condition does not meet the criteria for a compensable 
evaluation.

ORDER

Entitlement to a compensable evaluation for bilateral hammer 
toes of the fifth digits, post operative is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


- 13 -




- 1 -


